Exhibit 10.5

 

To: The Compensation Committee of the Board of Directors of Henry Schein, Inc.

 

Effective as of April 6, 2020 (“Effective Date”), and in connection with the
response of Henry Schein, Inc. (“Company”) to the COVID-19 pandemic, I hereby
voluntarily and irrevocably waive 100% of my Base Salary (as defined in that
certain Amended and Restated Employment Agreement, dated as of August 8, 2019,
by and between me and the Company  (“Employment Agreement”)), less any amounts
necessary to cover any contributions I make to any benefit plans provided to me
by the Company commencing on the Effective Date through June 30, 2020 (such
period, the “Waiver Period”).  This waiver will be reflected as a reduction in
my pay during the Waiver Period and is not a deferral. I understand the Company
may request a further waiver subsequent to the Waiver Period, in which case, if
I consent to a further waiver, I will provide a writing consenting to such
extension.

 

Notwithstanding the foregoing, this waiver shall be disregarded and my salary
will be deemed unchanged solely for purposes of calculating (i) any entitlement
I may have to any annual or long term incentive award under the Employment
Agreement or other agreement between me and the Company or any affiliate
(“Agreement”), or (ii) any severance which I may be granted, or to which I may
be entitled under any Agreement (including without limitation, the calculation
of the “Make-Up Pension Payment”, as set forth in Section 5.3(b)(ii) the
Employment Agreement), should I have a qualifying termination of employment with
the Company during the Waiver Period. I also acknowledge that:

 

(i)

I hereby consent in writing to the waiver of my Base Salary and such waiver does
not, nor is intended to, constitute “good reason” or breach under any Agreement;

 

 

(ii)

my waiver does not, nor is intended to, confer on me any rights or entitlements,
or trigger any rights or entitlements, from the Company or any of its
affiliates; and

 

 

(iii)

except with respect to my salary waiver for the Waiver Period as described
above, the terms and conditions of any Agreement shall remain in full force and
effect and shall not be deemed to be amended or supplemented in any way.

 

Although I acknowledge that this email constitutes a valid waiver and consent
for all purposes (including under any Agreement), I will deliver a signed copy
of this email to the Company by overnight courier or as otherwise required by
the Company in accordance with the Employment Agreement as soon as
administratively possible.

 

/s/ Stanley M. Bergman

Stanley M. Bergman

 

 